 1 HANSON BRIDGETT LLP
   DAVINA PUJARI, SBN 183407
 2 dpujari@hansonbridgett.com
   MEGAN OLIVER THOMPSON, SBN 256654
 3 moliverthompson@hansonbridgett.com
   GEOFFREY R. PITTMAN, SBN 253876
 4 gpittman@hansonbridgett.com

 5 425 Market Street, 26th Floor
   San Francisco, California 94105
 6 Telephone:     (415) 777-3200
   Facsimile:     (415) 541-9366
 7
   Attorneys for Defendants TETRA TECH EC,
 8 INC. and TETRA TECH, INC.

 9
                             UNITED STATES DISTRICT COURT
10
               NORTHERN DISTRICT OF CALIFORNIA, OAKLAND DIVISION
11

12
     PROMETHEUS DORSEY,                      Case No. 4:18-cv-03623-HSG
13
                Plaintiff,                   STIPULATION AND ORDER TO
14                                           ADJUST BRIEFING SCHEDULE
          v.                                 ON DEFENDANTS’ MOTION TO
15                                           DISMISS
   TETRA TECH EC, INC. (A DELAWARE           (Civ. L.R. 6-1(b), 6-2, and 7-12)_
16 CORPORATION) AND TETRA TECH, INC.
   (A DELAWARE CORPORATION),                 Date:   January 16, 2020
17                                           Time:   2:00 p.m.
             Defendants.                     Courtroom:      2, 4th floor
18                                           Judge: Hon. Haywood S. Gilliam, Jr.
19

20

21

22

23

24

25

26

27

28

                                                     Case No. 4:18-cv-03623-HSG
         STIPULATION AND ORDER TO ADJUST BRIEFING SCHEDULE
 1          Pursuant to Civil Local Rules 6-1(b), 6-2, and 7-12, Plaintiff PROMETHEUS DORSEY

 2 (“Plaintiff”) and Defendants TETRA TECH EC, INC. (“TtEC”) and TETRA TECH, INC. (“TTI”)

 3 (collectively “Defendants”), by and through their respective counsel of record, hereby stipulate as

 4 follows:

 5          WHEREAS, Plaintiff filed and served his Second Amended Complaint on Defendants on

 6 July 23, 2019 (Dkt. No. 43);

 7          WHEREAS, Defendants timely filed and served their Motion to Dismiss Plaintiff’s Second

 8 Amended Complaint on August 6, 2019 (Dkt. No. 44);

 9          WHEREAS, Plaintiff’s current deadline to file his opposition to the Motion to Dismiss is

10 August 20, 2019;

11          WHEREAS, Defendants’ current deadline to file their reply in support of the Motion to

12 Dismiss is August 27, 2019;

13          WHEREAS, the hearing date for Defendants’ Motion to Dismiss is scheduled for January

14 16, 2020;

15          WHEREAS, due to other personal and professional obligations of Defendants’ counsel, as

16 set forth in the accompanying Declaration of Geoffrey R. Pittman, the parties have agreed that

17 Plaintiff shall have until September 12, 2019 to file his opposition to Defendants’ Motion to

18 Dismiss and Defendants will have until September 19, 2019 to file their reply in support of the

19 Motion to Dismiss;

20          WHEREAS, the agreed to adjustment to the briefing schedule on Defendants’ Motion to

21 Dismiss will not have any impact on any hearing or proceeding before the Court;

22          WHEREAS, for the reasons set forth above, good cause exists to adjust the briefing

23 schedule so that Plaintiff will oppose the Motion to Dismiss on or before September 12, 2019, and

24 Defendants TtEC and TTI will file their reply papers on or before September 19, 2019.

25          NOW, THEREFORE, IT IS HEREBY STIPULATED by and between Plaintiff and

26 Defendants, through their respective counsel, that Plaintiff will oppose the Motion to Dismiss on

27 or before September 12, 2019, and Defendants will file their reply papers on or before September

28 19, 2019. The hearing will remain scheduled for January 16, 2020, as previously noticed by

                                                       Case No. 4:18-cv-03623-HSG
           STIPULATION AND ORDER TO ADJUST BRIEFING SCHEDULE
 1 Defendants.

 2                                                         Respectfully submitted,

 3

 4 DATED: August 7, 2019                                HANSON BRIDGETT LLP

 5

 6
                                                  By:          /s/ Geoffrey R. Pittman
 7                                                      DAVINA PUJARI
                                                        MEGAN OLIVER THOMPSON
 8                                                      GEOFFREY R. PITTMAN
                                                        Attorneys for Defendants TETRA TECH EC,
 9
                                                        INC. and TETRA TECH, INC.
10

11
     DATED: August 7, 2019                              LAW OFFICES OF MARK W. KELSEY
12

13
                                                  By:          /s/ Mark W. Kelsey
14
                                                        MARK W. KELSEY
15                                                      Attorneys for Plaintiff PROMETHEUS DORSEY

16
                                   ATTESTATION (Civ. L.R. 5-1(i)(3)
17
            Pursuant to Local Rule 5-1(i)(3), I, Geoffrey R. Pittman, attest that concurrence in the
18
     filing of this document has been obtained from each of the other Signatories.
19

20

21

22

23

24

25

26

27

28

                                                        Case No. 4:18-cv-03623-HSG
            STIPULATION AND ORDER TO ADJUST BRIEFING SCHEDULE
 1

 2 PURSUANT TO STIPULATION, IT IS SO ORDERED.

 3         The deadline for Plaintiff PROMETHEUS DORSEY to file his opposition to Defendants’

 4 TETRA TECH EC, INC. and TETRA TECH, INC.’s Motion to Dismiss is continued from August

 5 20, 2019 to September 12, 2019. Defendants shall file their reply papers in support of their Motion

 6 to Dismiss on or before September 19, 2019. The hearing will remain scheduled for January 16,

 7 2020.

 8

 9
     Dated:             8/7/2019
10                                                       Hon. Haywood S. Gilliam, Jr.
                                                         United States District Court Judge
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                       Case No. 4:18-cv-03623-HSG
           STIPULATION AND ORDER TO ADJUST BRIEFING SCHEDULE
